          Case 7:19-cv-11853-PMH Document 60 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                           Plaintiff,                       ORDER

                    -against-                               19-CV-11853 (PMH)
LEWIS A. SAVOY, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         A Case Management Conference was scheduled to be held by telephone today, April 12,

2021, at 11:00 a.m. Counsel for Plaintiff appeared; Defendant Savoy, proceeding pro se, did not

appear. The Case Management Conference is adjourned to July 20, 2021 at 09:30 a.m. At the time

of the scheduled conference all parties shall call: (888) 398-2342; access code: 3456831.

         Counsel for Plaintiff is instructed to serve a copy of this Order on Defendant Savoy and

file proof of service on the docket by 5:00 p.m. on April 14, 2021.



                                                 SO ORDERED:

Dated:     White Plains, New York
           April 12, 2021

                                                PHILIP M. HALPERN
                                                United States District Judge
